Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a method and system for assessing a risk that power system assets pose to a power system. A plurality of component nodes are positioned to provide power from the at least one power source node to at least one load node, obtain power flow information and diagnostic information for the power source and component nodes from a data warehouse, transforming the power flow information into a stress index for each of the power source and component nodes, transforming the diagnostic information into a health index for each of the power source and component nodes, and evaluating a criticality for each of the power source and component nodes using a model of the power distribution network, transforms the stress index, the health, and the criticality of each power source and component node into a respective risk index. Shaik et al., (U.S. Patent Application Pub. # 2018/0278055) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method, a device, and a system that displays on a display medium two or more probabilities of failure of a utility asset and displays on a graph, graphically depicting risk scores for an at least three subcomponents of the utility asset, wherein each risk score is presented at different coordinates within the graph based at least in part on the respective subcomponent for which risk score was determined and a magnitude of the risk score. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of risk management system and device to graphically present risk scores and assess an asset’s condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114